DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s amendment and terminal disclaimer filed on 12/10/2021.
Claims 1-20 are currently pending.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are considered allowed because no prior art or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“update a priority counter associated with a priority service, the priority counter indicating a quantity of times the priority service is selected during a period of time; 
receive, after the period of time, information indicating entry into a service area of a multicast network; 
determine that the priority counter satisfies a threshold quantity of selections of the priority service based on receiving the information indicating entry into the service area of the multicast network; and 
automatically connect to a priority channel of the multicast network, associated with the priority service, based on the priority counter satisfying the threshold quantity of selections of the priority service“ in combination with other claim limitations as recited in independent claim 1.

“update a priority counter associated with a priority service based on a selection of the priority service, the priority counter indicating a quantity of times the priority service is selected during a period of time; 
determine that the priority counter satisfies a threshold quantity of selections of the priority service based on receiving information indicating entry into a service area of a multicast network; and 
automatically connect to a priority channel of the multicast network, associated with the priority service, based on the priority counter satisfying the threshold quantity of selections of the priority service“ in combination with other claim limitations as recited in independent claim 8.

“updating, by a user device, a priority counter associated with a priority service based on a selection of the priority service, wherein the selection of the priority service is from a list of services identified in a service announcement file; 
determining, by the user device, that the priority counter satisfies a threshold quantity of selections of the priority service based on receiving information indicating entry into a service area of a multicast network; 
automatically connecting, by the user device, to a priority channel of the multicast network, associated with the priority service, based on the priority counter satisfying the threshold quantity of selections of the priority service; and 
receiving, by the user device, a priority service announcement file, associated with the priority service, from the multicast network and via the priority channel“ in combination with other claim limitations as recited in independent claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        December 14, 2021